DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Haupt (US 2014/0327181) in view of Allore et al. (US 2014/0239781). 
Regarding claim 1, Haupt teaches a glass insert molded article for a portable electronic device (Pg. 1, Paragraph [0026]). Specifically, a glass layer (“plate-like glass”) may be provided 
Haupt is silent with respect to the glass having a convex portion on an outer peripheral end face and the convex portion being shaped such that a resultant force of pressure received from the resin during the integral molding is directed to the front surface of the plate-like glass. However, Haupt does appreciate various geometries for the end face of the glass articles (Pg. 3, Paragraph [0043]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Allore teaches a transparent lens and a differing plastic material housing including a transparent lens having a front surface, a rear surface, and a perimeter edge including a flange, a plastic housing affixed to the perimeter edge flange having a different material than the transparent lens, a portion that is tangent to the front surface and a portion that is tangent to the rear surface (Pg. 2, Paragraph [0058]). The transparent lens may be formed from glass (Pg. 2, Paragraph [0059]). As illustrated in figure 7A, the perimeter edge of the transparent lens may be provided with three chamfers such that the flange portion may be provided by two chamfers and the bottom portion comprises the third chamfer allowing for an increased bonding surface (Pg. 4, Paragraph [0080]).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
With respect to the convex portion being shaped such that a resultant force of pressure received from the resin during integral molding is directed towards the front surface of the transparent lens. However, this feature appears to be the result of the shape of the convex portion of the plate-like glass (See Applicant’s Specification, PGPUB, Pg. 2, Paragraphs [0020]-[0021] and [0029]-[0030]; Figures 3 and 4). One of ordinary skill in the art would appreciate that the plate-like glass in figures 3 and 4, which are a first embodiment of applicant’s invention, are nearly identical to that illustrated in figure 7A above in Allore. As such, it appears as though the final product of claim 1, being the plate-like glass with a convex portion which may have the shape as illustrated in figures 3 and 4 and frame made of resin, is taught by Allore such that the housings include a transparent lens formed from glass having a convex portion with identical shape and a plastic side wall provided over the convex portion (Figures Provided Below).
claim 2, Haupt teaches the glass articles as discussed above with respect to claim 1. As discussed above, the glass layer with the perimeter edge having a flanged portion with chamfered edges as illustrated above with respect to figure 7A. As illustrated above, the front (Upper) surface has a smaller area that the rear (Lower) surface (“wherein the convex portion includes: a front side pressure receiving surface having a relatively small area for receiving the pressure of the resin during the integral molding; and a back side pressure receiving surface having a relatively large area for receiving the pressure of the resin during the integral molding.”). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/599,981 in view of Allore et al. (US 2014/0239781).
Instant claim 1 requires the limitations of “A glass molded product comprising: a plate-like glass with a convex portion on an outer peripheral end face; and a frame made of a resin provided by integral molding to cover the convex portion, wherein front surfaces of the plate-like glass and the frame are on the same plane, and back surfaces of the plate-like glass and the frame are on the same plane, and wherein the convex portion is shaped such that a resultant force of pressure received from the resin during the integral molding is directed to the front surface of the plate-like glass.”
Claim 1 of application ‘981 teaches “A glass molded product comprising: a plate-like glass with a convex portion provided on an outer peripheral end face thereof; a frame made of 
Claim 1 of application ‘981 is silent with respect to the convex portion being shaped such that a resultant force of pressure received from the resin during integral molding is directed towards the front surface of the transparent lens. However, this feature appears to be the result of the shape of the convex portion of the plate-like glass (See Applicant’s Specification, PGPUB, Pg. 2, Paragraphs [0020]-[0021] and [0029]-[0030]; Figures 3 and 4).
Allore teaches a transparent lens and a differing plastic material housing including a transparent lens having a front surface, a rear surface, and a perimeter edge including a flange, a plastic housing affixed to the perimeter edge flange having a different material than the transparent lens, a portion that is tangent to the front surface and a portion that is tangent to the rear surface (Pg. 2, Paragraph [0058]). The transparent lens may be formed from glass (Pg. 2, Paragraph [0059]). As illustrated in figure 7A, the perimeter edge of the transparent lens may be provided with three chamfers such that the flange portion may be provided by two chamfers and the bottom portion comprises the third chamfer allowing for an increased bonding surface area (Pg. 4, Paragraph [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the plate-like glass in application ‘981 such that the 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
4 and frame made of resin, is taught by application ‘981 in view of Allore such that the housings include a transparent lens formed from glass having a convex portion with identical shape and a plastic side wall provided over the convex portion (Figures Provided Below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


This is a provisional nonstatutory double patenting rejection.

Response to Arguments

Applicant argues that Allore fails to teach the front surface and back surface of the glass and the frame are not flat on the same plane.
The examiner concedes in that the glasses and plastics of Allore are on the same plane, but are not flat. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haupt and Allore as discussed above with respect to claim 1. The current action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783